       Case 1:19-cv-08451-AT-KNF Document 103 Filed 04/30/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
PETER ANDREWS, DREAMBUILDER                                   DOC #: _________________
HOLDINGS, LLC, DREAMBUILDER                                   DATE FILED: 4/30/2020
INVESTMENTS, LLC, LIBERTY HOLDINGS
NYC, LLC, ARETE PORTFOLIO MANAGEMENT,
LLC and PETER ANDREWS on behalf of                                      19 Civ. 8451 (AT)
DREAMBUILDER HOLDINGS, LLC,
DREAMBUILDER INVESTMENTS, LLC,                                               ORDER
LIBERTY HOLDINGS NYC, LLC, ARETE
PORTFOLIO MANAGEMENT, LLC,

                              Plaintiffs,

               -against-

PAUL W. VERNER,

                        Defendant.
ANALISA TORRES, District Judge:

        In light of the order entered by the Honorable Kevin Nathaniel Fox extending discovery
through June 1, 2020, ECF No. 102, the case management conference scheduled for May 20,
2020, is ADJOURNED to June 22, 2020 at 10:40 a.m. By June 15, 2020, the parties shall
submit a joint status letter. The conference shall proceed telephonically. The parties are directed
to each call either (888) 398-2342 or (215) 861-0674, and enter access code 5598827.

        The parties are reminded that any motion for summary judgment must be made in
compliance with Rule III(C) of the Court’s Individual Practices in Civil Cases and Paragraph 8
of the Scheduling Order and Case Management Plan, ECF No. 42.

       SO ORDERED.

Dated: April 15, 2020
       New York, New York
